Browne, C. J.
Dissenting.
I cannot concur in the decision in this case, because the ordinance of the City of Tampa is but another move in the direction of destroying constitutional guarantees, and tends to retard the “back to the constitution” movement, lately inaugurated by the great public thinkers of the country, which is so essential, if anything is to be left of the liberties of the people that the framers of our constitution sought to safeguard.
Section 12 of the Bill of Rights of the Constitution of Florida provides: “No person, shall be subject to be •twice put in jeopardy for the same offence.”
The ordinance of the City of Tampa attacked in this proceeding by express' words makes the violation of an Act of Congress an offense against the municipality.
The offence charged against the petitioner is one for which she may be also tried and convicted in the Federal Courts.
Various and varying constructions have been placed by eminent jurists and legal scholars on the meaning of the *213“concurrent -power” clause in the 18th amendment, but none has construed it to mean cumulative power, and the effect of sustaining the right of a city to pass an ordinance to punish a .person for violating the Volstead Act, is to place that construction upon it. <
The Volstead Act, passed under guise of authority of the XVIII Amendment to the Constitution of the United States, is paramount law on the subjects of which it treats, and jurisdiction to try offenders of its provisions is vested in the Federal Courts. When a person is once placed in jeopardy in the Federal Court for a violation of that law he cannot be again placed in jeopardy for the same offence without violating the provision of the Constitution of Florida.
Neither the State nor a municipality can divest the Federal Courts of jurisdiction to try violators of the Volstead Act by assuming jurisdiction of such cases, and when a municipality attempts to do this, the effect will be to subject a person to be “twice put in jeopardy for the same offence. ’ ’
We cannot evade this situation by saying that because the plaintiff in error has not been beforé convicted, that question is not before us.
The language of Sec. 12 of our Bill of Rights places a duty upon the courts much higher than such an answer implies. It is not that he “shall not be” twice put in jeopardy for the same offence,” but that he shall not “be subject to be twice put in jeopardy.” If the plaintiff in error can be tried and punished in the Federal Courts for the same offence for which she was convicted in the municipal court (and I think it will be conceded that she may), then is she not “subject to be twice put in jeopardy for *214the same offence?” And does not this court subject her to such jeopardy by affirming the conviction in the municipal court?
The case of Hunt v. Jacksonville, 34 Fla. 504, and Thieson v. McDavid, 34 Fla. 440, do not meet the question now raised. Without discussing them, however, it would seem that from the reasoning in Thiesen v. McDavid this ordinance of the City of Tampa could not be sustained.
The section of the ordinance that the plaintiff in error is charged with having violated is: Sec. 1. “It shall be unlawful for any person, persons, firm or corporation to have or keep in possession any intoxicating liquors, the possession of which is made unlawful by the Act of Congress of the United States.”
Here the same offence created by the Act of Congress, is made punishable by the municipality; and the plaintiff in error is thus “subject to be twice placed in jeopardy for the same offence.”
For these and other grounds that I shall not discuss I am constrained to dissent.